Name: Commission Regulation (EEC) No 1897/89 of 28 June 1989 repealing Regulation (EEC) No 1399/89 concerning the stopping of fishing for cod by vessels flying the flag of Germany and Regulation (EEC) No 1435/89 concerning the stopping of fishing for cod by vessels flying the flag of a Member State
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 184/930 . 6. 89 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1897/89 of 28 June 1989 repealing Regulation (EEC) No 1399/89 concerning the stopping of fishing for cod by vessels flying the flag of Germany and Regulation (EEC) No 1435/89 concerning the stopping of fishing for cod by vessels flying the flag of a Member State (EEC) No 3950/88 of 11 December 1988 allocating, for 1989, Community catch quotas in Greenland waters (6) ; whereas fishing for cod in the waters of NAFO zone I (Greenland waters) by vessels flying the flag of a Member State or registered in a Member State should therefore be permitted ; whereas, consequently, it is necessary to revoke Regulations (EEC) No 1399/89 and (EEC) No 1435/89, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as amended by Regulation (EEC) No 3483/88 (2), and in particular Article 11 (3) thereof, Whereas Commission Regulation (EEC) No 1399/89 (3) stopped fishing for cod in the waters of NAFO zone 1 (Greenland waters) by vessels flying the flag of Germany or registered in Germany ; Whereas Commission Regulation (EEC) No 1435/89 (4) stopped fishing for cod in the waters of NAFO zone 1 (Greenland waters) by vessels flying the flag of a Member State or registered in a Member State due to the exhaustion of the quota allocated to the Community ; Whereas Council Regulation (EEC) No 1578/89 (*) increased the quotas for cod allocated to Germany and to the United Kingdom in the waters of NAFO zone I (Greenland waters) as provided by Council Regulation HAS ADOPTED THIS REGULATION : Article 1 Regulations (EEC) No 1399/89 and (EEC) No 1435/89 are hereby repealed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1989. For the Commission Manuel MARlN Vice-President (  ) OJ No L 207, 29. 7. 1987, p. 1 . (2) OJ No L 306, 11 . 11 . 1988, p, 2. (3) OJ No L 140, 24. 5. 1989, p. 22. (4) OJ No L 143, 26. 5. 1989, p. 12. 0 OJ No L 156, 8 . 6. 1989, p. 3 . 0 OJ No L 352, 21 . 12. 1988 , p. 7.